                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

___________________________________
                                   :
RICARDO RIVERA, JR.,               :
                                   :
          Petitioner,              :      Civ. No. 18-3702 (NLH)
                                   :
     v.                            :      OPINION
                                   :
UNITED STATES OF AMERICA,          :
                                   :
          Respondent.              :
___________________________________:


APPEARANCE:
Ricardo Rivera, Jr., No. 41323-050
USP - Hazelton
P.O. Box 2000
Bruceton Mill, WV 26565
     Petitioner, pro se



HILLMAN, District Judge

     Petitioner Ricardo Rivera, Jr., a prisoner presently

confined at the United States Penitentiary at Hazelton in

Bruceton Mill, West Virginia, has filed an Amended Motion to

Vacate, Set Aside, or Correct his sentence pursuant to 28 U.S.C.

§ 2255.   ECF No. 5.   At this time, the Court will conduct a

preliminary review of the Amended Motion pursuant to Rule 4 of

the Rules Governing Section 2255 Proceedings.

BACKGROUND

     On September 21, 2007, Petitioner was convicted of

possessing a firearm in violation of 18 U.S.C. § 922(g)(1).     See

                                  1
ECF No. 5 at 1; see also No. 06-cr-849, ECF No. 18 (judgment of

conviction).   Petitioner did not file an appeal.

     Over a decade later, Petitioner filed the initial § 2255

Motion on March 16, 2018.     See ECF No. 1.   The Motion was

administratively terminated with the right to reopen because the

Motion was not on the form required for motions pursuant to 28

U.S.C. § 2255 by Local Rule 81.2.      See ECF Nos. 3, 4.

Petitioner has since filed an Amended Motion on the correct

form.   See ECF No. 5.    In the Motion, Petitioner alleges

ineffective assistance of counsel, prosecutorial misconduct

related to his pre-sentence investigation report, and also seeks

to challenge his state court convictions.      See ECF No. 5 at 4-9.

TIMELINESS

     Under the Antiterrorism and Effective Death Penalty Act

(“AEDPA”), petitions filed pursuant to 28 U.S.C. § 2255 are

subject to a one-year statute of limitations.      See 28 U.S.C. §§

2244(d), 2255(f)(1).     Specifically, the one-year limitation

period runs from the latest of:

     (1) the date on which the judgment of conviction becomes
         final;

     (2) the date on which the impediment to making a motion
         created by governmental action in violation of the
         Constitution or laws of the United States is removed, if
         the movant was prevented from making a motion by such
         governmental action;

     (3) the date on which the right asserted was initially
         recognized by the Supreme Court, if that right has been


                                   2
          newly recognized by the Supreme Court and made
          retroactively applicable to cases on collateral review;
          or

     (4) the date on which the facts supporting the claim or
         claims presented could have been discovered through the
         exercise of due diligence.

28 U.S.C. § 2255(f).

     Petitioner did not file a direct appeal of his criminal

case.   Therefore, his judgment of conviction became final on

October 5, 2007.   See Gonzalez v. Thaler, 565 U.S. 134, 149-50

(2012) (holding that a judgment is determined to be final by the

conclusion of direct review, or the expiration of time for

seeking such review, including the ninety-day period for filing

a petition for writ of certiorari).    As a result, unless the

statute of limitations was tolled, the statute of limitations

would have expired a year later on October 5, 2008.      See 28

U.S.C. § 2255(f)(1).   The Motion was not filed until 2018, well

beyond the one-year period.   Thus, the Petition was filed beyond

the expiration of the applicable one-year statute of limitations

period.

     In the section of the Amended Motion entitled “Timeliness

of Motion,” Petitioner writes that “I was advised by Richard

Coughlin on September 21, 2011 via legal mail that I must

address my issues when I’m in federal custody.    I was in state

custody from 9-22-06 to 10-15-17.”    ECF No. 5 at 12.    Without

making any determination as to the merits of the Petition, the


                                 3
Court finds that Petitioner has failed to properly explain why

his Amended Motion is timely under § 2255(f).

TOLLING

     As set forth above, the Petition is time-barred unless

Petitioner can demonstrate extraordinary circumstances to

justify equitable tolling of the limitations period.    In Holland

v. Florida, the Supreme Court held that AEDPA's one-year

limitations period is subject to equitable tolling in

appropriate cases, on a case-by-case basis.   560 U.S. 631, 649–

50 (2010); Ross v. Varano, 712 F.3d 784, 798 (3d Cir. 2013).     A

litigant seeking equitable tolling bears the burden of

establishing two elements: “(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance

stood in his way.”   Holland, 560 U.S. at 649 (quoting Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005)).   See also United States

v. Thomas, 713 F.3d 165, 174 (3d Cir. 2013); Jenkins v.

Superintendent of Laurel Highlands, 705 F.3d 80, 89 (3d Cir.

2013).

     The diligence required for equitable tolling is reasonable

diligence, not maximum, extreme, or exceptional diligence.

Holland, 560 U.S. at 653.   “This obligation does not pertain

solely to the filing of the federal habeas petition, rather it

is an obligation that exists during the period appellant is

exhausting state court remedies as well.”   LaCava v. Kyler, 398

                                 4
F.3d 271, 277 (3d Cir. 2005).   See also Alicia v. Karestes, 389

F. App'x 118, 122 (3d Cir. 2010) (holding that the “obligation

to act diligently pertains to both the federal habeas claim and

the period in which the petitioner exhausts state court

remedies”).   Reasonable diligence is examined under a subjective

test, and it must be considered in light of the particular

circumstances of the case.    See Ross, 712 F.3d at 799; Schlueter

v. Varner, 384 F.3d 69, 74 (3d Cir. 2004) (“Due diligence does

not require the maximum feasible diligence, but it does require

diligence in the circumstances.”).

     The Court also must determine whether extraordinary

circumstances exist to warrant equitable tolling.    “[G]arden

variety claim[s] of excusable neglect” by a petitioner's

attorney do not generally present an extraordinary circumstance

meriting equitable tolling.   Holland, 560 U.S. at 651.   See also

Merritt v. Blaine, 326 F.3d 157, 168 (3d Cir. 2003).    Rather,

equitable tolling can be triggered only when “the principles of

equity would make the rigid application of a limitation period

unfair, such as when a state prisoner faces extraordinary

circumstances that prevent him from filing a timely habeas

petition and the prisoner has exercised reasonable diligence in

attempting to investigate and bring his claims.”    LaCava, 398

F.3d at 275–276.   See also Holland, 560 U.S. at 648–49 (relying

on Pace, 544 U.S. at 418); Jenkins, 705 F.3d at 89 (holding that

                                  5
equitable tolling should be applied sparingly, and only when the

“principles of equity would make the rigid application of a

limitation period unfair”).

     Indeed, extraordinary circumstances have been found only

where (a) the respondent has actively misled the plaintiff, (b)

the petitioner has in some extraordinary way been prevented from

asserting his rights, (c) the petitioner has timely asserted his

rights mistakenly in the wrong forum, or (d) the court itself

has misled a party regarding the steps that the party needs to

take to preserve a claim.   See Brinson v. Vaughn, 398 F.3d 225,

230 (3d Cir. 2005).   Nevertheless, it must be restated that,

even where extraordinary circumstances do exist, “if the person

seeking equitable tolling has not exercised reasonable diligence

in attempting to file after the extraordinary circumstances

began, the link of causation between the extraordinary

circumstances and the failure to file is broken, and the

extraordinary circumstances therefore did not prevent timely

filing.”   Brown v. Shannon, 322 F.3d 768, 773 (3d Cir. 2003)

(quoting Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir. 2000)).

     Here, although Petitioner has explained why he waited to

file the Motion, he has not explained why it was reasonable for

him to rely on the advice he says he received regarding the




                                 6
Motion. 1   Further, Petitioner has failed to address the factors

required to consider equitable tolling outlined above.    Without

this information, the Court is unable to assess equitable

tolling.    Accordingly, the Amended Motion will be dismissed as

untimely.

     This dismissal is without prejudice to Petitioner filing a

motion to re-open this case for consideration of statutory or

equitable tolling issues.    See United States v. Bendolph, 409

F.3d 155, 169 (3d Cir. 2005) (en banc) (holding that district

courts should provide petitioners with notice and opportunity to

respond to a finding of untimeliness); Paulk v. United States,

No. 14-3490, 2015 WL 3935813, at *3 (D.N.J. June 26, 2015)

(dismissing petition but permitting plaintiff to file a motion

to reopen to show valid reasons why the petition should not be

dismissed as untimely).

CONCLUSION

     For the foregoing reasons, the Petition is dismissed

without prejudice as untimely.    See 28 U.S.C. § 2255(f).

Petitioner may file a motion to re-open this case for

consideration of statutory or equitable tolling issues within


1 As noted, the Petition alleges Petitioner received advice via
legal mail from Richard Coughlin, whom the Court presumes to be
the Federal Public Defender for this District. Petitioner was
represented by Christopher O’Malley of the Federal Public
Defender’s Office in his underlying criminal case. See United
States v. Ricardo Rivera, Jr., 06-cr-849 (NLH).

                                  7
sixty (60) days from the entry of this Opinion and accompanying

Order.   See Bendolph, 409 F.3d at 169.

     An appropriate Order will follow.



Dated: November 2, 2018              s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN
                                     United States District Judge




                                 8
